Citation Nr: 9911445	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  97-33 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 to May 1969.  
The file suggests service in Vietnam, but does not contain 
the dates of such service.  

This matter arises before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington that, in part, denied service connection for 
peripheral neuropathy.


REMAND

The Board notes that the veteran claims that his disability 
of peripheral neuropathy is due to exposure to herbicides 
associated with Agent Orange during his period of service in 
Vietnam.  Specifically, the veteran alleges that shortly 
after returning from Vietnam in May 1969, he began to 
experience extreme pain in his upper torso, arms, and 
shoulders, and sought medical treatment. 

The Board further notes that evidence of record supports that 
medical treatment was first sought in early 1995 for 
complaints related to weakness and substantial pain in the 
shoulders and upper arms.  A private medical doctor rendered 
a possible diagnosis of Guillain-Barre syndrome in February 
1995.  Other records reflect that it does not appear to be a 
toxic neuropathy but it is also not consistent with classic 
Guillain-Barre syndrome.  

The private medical records reflect that the veteran has a 
history of work in agricultural areas, with exposure to 
pesticides and herbicides.  The veteran has also provided a 
statement, in which he indicates that his first neurological 
symptoms appeared when he returned from Vietnam.  He 
indicated that he sought treatment from Dr. A. J. Meyers in 
the summer of 1969 and that he was treated with a shot of 
cortisone for pain in his shoulders.  There is on file a 
statement from the veteran's wife, which reflects that he had 
extreme pain in his upper torso, shoulders and arms for 2 to 
3 weeks in the summer of 1969.  She indicated that Dr. Meyers 
had thought it could be related to his time in Vietnam.  The 
veteran also indicated that he had been treated by Dr. Gerald 
Ellison for shingles shortly after service and that it took a 
long time for the pain to go away.  He related that he 
developed additional pain beginning in February 1995.  

The veteran was advised by the RO, in a December 1998 letter, 
that his claim was not well grounded.  However, since his 
wife's July 1997 statement indicated treatment by Dr. Meyers, 
he was asked to sign a release for the RO to obtain such 
records.  Subsequent to the transfer of this case from the 
RO, correspondence was received from the veteran that 
included the signed authorization for release of information.  

Furthermore, the Board wishes to point out that the veteran 
requested a personal hearing before a local VA officer in VA 
Form 9 dated in December 1997.  The veteran's representative, 
Disabled American Veterans, also stated that the veteran 
wished to have a local hearing in Seattle, Washington.  
Although there is a memorandum in the file entitled "DRO 
Conference" dated on February 23, 1998 in which the decision 
review officer indicated that the veteran's hearing would be 
postponed at that time in order to conduct further 
development related to his several other service connection 
claims, there is no indication that the veteran wished to 
cancel his hearing altogether.  On the Certificate of Appeal 
dated in March 1999, the RO indicated that the personal 
hearing request was canceled.

Thus, in light of the above and in the interest of furthering 
equity and ensuring due consideration of the veteran's due 
process rights, the Board hereby remands this matter to the 
RO for further development as noted below.

1.  The RO should contact the service 
department to determine the dates of the 
veteran's service in Vietnam.  

2.  The RO should request  any available 
records of treatment for neurological 
symptoms by Dr. Meyers.  In addition, the 
veteran should be afforded the 
opportunity to provide authorization for 
obtaining the treatment records of Dr. 
Ellison, if they can be located.  

3.  The RO should inquire whether the 
veteran still would like a personal 
hearing, and if so, the RO should 
schedule one accordingly, notifying the 
veteran of the time, date, and location.  
There should be some indication in the 
record that the veteran has had an 
opportunity to respond to such inquiry.

4.  The RO should then review the 
veteran's claim.  All pertinent law and 
regulations should be considered and any 
appropriate indicated development should 
be undertaken.  If the veteran's claim 
remains denied, he and his representative 
should be provided with a supplemental 
statement of the case, which should 
include, but not be limited to, any 
additional pertinent law and regulations 
and a complete discussion of the action 
taken on the veteran's claim.  Applicable 
response time should be allowed.

Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been

 remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


